DETAILED ACTION
Claim Status
	Applicant’s amendment filed January 12, 2021 has been entered. Claims 1-18 are pending. Claims 9-13 and 15-18 are withdrawn. Claims 1-8 and 14 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-8 and 14, in the reply filed on September 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-13 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 11, 2020.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Claim Objections - withdrawn
Objection to claim 14 is withdrawn in view of Applicant’s amendment to claim 14.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to recite “the cell” and to clarify that the cell is in a subject with Fabry’s disease.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject This is a new rejection necessitated by Applicant’s amendment to claims 1 and 14.
Claim 8 depends from claim 1 and recites, “wherein the transgene further encodes a signal peptide”. However, the transgenes recited in claim 1 already recite a signal peptide. Therefore, it is unclear if the signal peptide of claim 8 is the same or different from those recited in claim 1. Accordingly, claim 8 is indefinite.

Claim 14, which depends from claim 1, recites, “wherein the cell expressing a GLA transgene”. It is unclear if the GLA transgene is the same or different from that recited in claim 1. For the purpose of compact prosecution, the examiner is interpreting claim 14 to recite, “wherein the cell expressing the GLA transgene”.

Claim Rejections - 35 USC § 102 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 4-8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rebar (US 2014/0112896 A1, published April 24, 2014, earliest effective filing date July 11, 2012; provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claims 1, 3 and 14.
Rebar teaches a method of expressing at least one a galactosidase A (-Gal A) protein in a cell, the method comprising administering an adeno-associated vector (AAV) expression construct (AAV donors designed to provide therapeutic transgenes for treatment of patients with Fabry’s disease; paragraph [0034]) comprising a GLA transgene encoding the at least one -Gal A protein to the cell such that the -Gal A protein is expressed in the cell (methods for insertion of a transgene sequence into a suitable target cell wherein the transgene encodes a protein that treats the disease; paragraph [0009]; the disease associated gene is selected from GLA (lysosomal hydrolase .alpha.-galactosidase A), paragraph [0021], see Table 2 which shows GLA codes for -Gal A and is deficient in Fabry’s disease), wherein the AAV expression construct comprises: (ii) a transgene encoding the at least one -Gal A protein (the disease associated gene is selected from GLA (lysosomal hydrolase .alpha.-galactosidase A), paragraph [0021], see Table 2 which shows GLA codes for -Gal A and is deficient in Fabry’s disease) and an -Gal A signal peptide (the instant specification clearly indicates that GLA comprises a native signal sequence in its coding region (paragraph [0025] of the instant application), and both the instant claim and the prior art teach the same GLA transgene, the transgene will inherently encode an -Gal claim 1); wherein the cell is in a subject with Fabry’s disease (see Table 2 which shows GLA codes for -Gal A and is deficient in Fabry’s disease) (claim 2); wherein the transgene is administered to the liver of the subject (inserting in a corrective transgene into a suitable target cell, e.g., liver cell; paragraph [0014]) (claim 4); further comprising administering one or more nucleases that cleave an endogenous albumin gene in a liver cell in a subject such that the transgene is integrated into and expressed from the albumin gene (the engineered nuclease is a Zinc Finger Nuclease (ZFN) and in others, the nuclease is a TALE nuclease (TALEN), and in other aspects, a CRISPR/Cas system is used. The nucleases may be engineered to have specificity for a safe harbor locus. By way of non-limiting example only, the safe harbor locus may be albumin while the disease associated gene may be the GLA gene encoding lysosomal hydrolase .alpha.-galactosidase A; paragraph [0015]; insertion of a donor nucleotide sequence into the target locus results in the expression of the transgene under control of the target locus's (e.g., albumin); paragraph [0021]) (claim 5); wherein the transgene comprises a wild-type GLA- sequence or a codon optimized GLA sequence (the corrective gene comprises the wild type sequence of the functioning gene. In some aspects, the corrective transgene comprises optimized codons to increase biological activity; paragraph [0014]) (claim 7) wherein the cell expressing the GLA transgene is in a subject with Fabry’s disease (methods for insertion of a transgene sequence into a suitable target cell wherein the transgene encodes a protein that treats the disease; paragraph [0009]; the disease associated gene is selected from GLA (lysosomal hydrolase .alpha.-galactosidase A), paragraph [0021], see Table 2 which shows GLA codes for -Gal A and is deficient in Fabry’s disease) (claim 14).
-Gal A expressed from the same transgene, the -Gal A of the prior art would inherently decrease the amount of glycospingolipids in the subject by at least 2 fold (claim 6). In addition, since the instant specification clearly indicates that GLA comprises a native signal sequence in its coding region (paragraph [0025] of the instant application), and both the instant claim and the prior art teach the same GLA transgene, the transgene will inherently encode a signal peptide (claim 8).
Accordingly, Rebar anticipates claims 1-2, 4-8 and 14.
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. Applicant argues that Rebar does not teach transgenes comprising APOE enhancer or a -Gal A or IDS signal peptide.
However, Rebar describes using GLA cDNA as the transgene. The instant specification, in paragraph [0025], clearly teaches that GLA has a native signal sequence in its coding region. Therefore, a cDNA of GLA will inherently encode a -Gal A signal peptide as required by the claims. Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636